                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                *
                                         *
        v.                               *   CRIMINAL NO. GJH-19-0555
                                         *
 TERRY A. TUCKER,                        *
                                         *
                Defendant                *
                                         *
                                         *
                                 MEMORANDUM OPINION

       The Court has received Defendant’s Emergency Motion for Reconsideration of Bond

(“Defendant’s Motion”), ECF No. 24. The Court has reviewed Defendant’s Motion, and the

Opposition thereto. ECF No. 25. No hearing is deemed necessary. Local Rules 105.6 and 207

(D. Md.). The Court hereby DENIES Defendant’s Motion.

       I.      Relevant Procedural History

       On November 20, 2019, Defendant was charged by way of indictment with possession

with intent to distribute “a quantity of a mixture and substance containing a detectable amount of

cocaine base.” See Indictment, 1, ECF No. 1. On November 25, 2019, after a detention hearing

before this Court, an order of detention was entered. ECF No. 10. The Court found by clear and

convincing evidence that “[the] weight of evidence against defendant is strong; [Defendant is]

subject to [a] lengthy period of incarceration if convicted; [Defendant had a] prior criminal

history; and [Defendant has participated] in criminal activity while on probation, parole or

supervision.” ECF No. 10. Defendant now seeks review of this Court’s order of detention due

to the outbreak of the Corona virus (“COVID-19”) and requests that the Court set conditions of

release. Def.’s Emergency Mot. for Recons. of Bond 3.
       II.     The COVID-19 Pandemic

       Defendant contends that he suffers from “a respiratory condition (severe asthma), high

blood pressure, and high cholesterol.” Id. Defendant avers that this is a circumstance “where the

importance of consequences for allege[d] violations of a non-violent drug offense must give way

to larger and more fundamental concerns about what justice requires.” Id. at 3. The Government

avers that: (1) Defendant fails to account for the factors under the Bail Reform Act, 18 U.S.C. §

3142; (2) the D.C. Department of Corrections (“DOC”) has established comprehensive

procedures to avoid COVID-19 outbreak; and (3) Defendant’s health concerns do not merit

release. Gov’t Opp’n to Mot. for Recons. Bond 3–9.

       Under the Bail Reform Act, a detention hearing determination:

               [M]ay be reopened, before or after a determination by the judicial
               officer, at any time before trial if the judicial officer finds that
               information exists that was not known to the movant at the time of
               the hearing and that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of such person as required and the safety of any other
               person and the community.

18 U.S.C. § 3142(f) (emphasis added).

       The presence of the COVID-19 creates a “material bearing” on the issue of whether there

are conditions of release that can protect the community from the danger that Defendant

presents. Yet, this Court has stated that the mere presence of the virus, even in the detention

setting, does not automatically translate to the release of a person accused. See United States v.

William Bilbrough, IV, TDC 20-33 (D. Md. Mar. 20, 2020) (denying the defendant’s motion

even though the defendant suffered from diabetes); United States v. Julius Williams, PWG 13-

544 (D. Md. Mar. 24, 2020) (denying a 67-year old defendant’s motion); United States v.

Anthony Penaloza, TDC-19-238 (D. Md. Mar. 31, 2020) (denying the defendant’s motion even


                                                 2
though the defendant suffered from a heart murmur); United States v. Teon Jefferson, CCB-19-

487 (D. Md. Mar. 23, 2020) (denying the defendant’s motion even though the defendant was

asthmatic); United States v. Derek Crosby, ELH-19-286 (D. Md. Apr. 2, 2020) (denying the

defendant’s motion despite his previous diagnosis of pneumonia, asthma, and a need for an

albuterol inhaler); United States v. Ronald McCormick, GLR-19-318 (D. Md. Apr. 2, 2020)

(denying the defendant’s motion despite testing positive for COVID-19); United States v. Dante

Williams, PWG-19-8 (D. Md. Apr. 2, 2020) (denying defendant’s motion even though he

suffered from allergies and asthma).

       As outlined by the Government, the Department of Corrections (“DOC”) has taken, and

continues to take substantial steps to mitigate the effect of COVID-19. Gov’t Opp’n to Mot. for

Recons. Bond 5–8. This includes policies that: preclude non-legal visitations; require inmate

screening; quarantine of infected inmates; and extra cleaning. Id. Further, as of March 27, 2020,

the DOC took additional measures to mitigate the spread of COVID-19 by cancelling certain

inmate activities and reducing the time inmates spend outside of their cells. Id.

       At the time of the filing of Defendant’s Motion, “five CTF inmates have been diagnosed

with COVID-19 . . . [but the CTF has taken] immediate action with regard to the detainees who

have tested positive.” Id. at 3. Defendant now contends that he is concerned for his health

because he has a respiratory condition (severe asthma), high blood pressure and high cholesterol.

Def.’s Emergency Mot. for Recons. of Bond 1. Defendant fails to elaborate how these

conditions constitute him as a uniquely at-risk inmate. Defendant at no point provides medical

records which substantiate his claims. More importantly, there is no indication that Defendant

has been in contact with any detainees who have been diagnosed with the virus. It is not for the




                                                 3
Court to speculate where the “fine line” might be crossed where the scales weigh more favorably

toward release. But on this record, it has not been crossed.

       Further, the Court has a duty to balance the factors of the Bail Reform Act, with the

overlay of concerns about the health and safety of Defendant and the community at large. Here,

Defendant has been charged with a crime described in 18 U.S.C. § 3142(f)(1) as an “offense for

which a maximum term of imprisonment of 10 years or more is prescribed in the Controlled

Substances Act.” 18 U.S.C. § 3142(e)(2). Therefore, there is a rebuttable presumption that no

condition or combination will reasonably assure the safety of any other person and the

community. As the Court found during the initial detention hearing, Defendant has failed to

rebut the presumption that Defendant will not be a danger to the safety of the community.

Defendant was arrested while he was on pre-trial release for another drug-related offense. Gov’t

Opp’n to Mot. for Recons. Bond 4. Upon executing a search warrant at Defendant’s residence,

law enforcement found within Defendant’s reach, a loaded Zastaz-Serbia, Model PAP M92PV,

semi-automatic firearm with a magazine which holds approximately 30 rounds. Id. Further, law

enforcement recovered, 56.9 grams of crack cocaine and more ammunition. Id. The Court

cannot ignore the fact Defendant had access to dangerous weapons and large amounts of

narcotics in the past, therefore, finds Defendant is a significant danger to the community.

Further, with Defendant possibly facing meaningful jail time, the risk that Defendant may flee is

heightened.

       The Court acknowledges the tragic effects of the COVID-19 outbreak in our communities

and in the detention centers. However, the COVID-19 outbreak does not relieve the Court of its

duty to ensure the safety of our community and Defendant’s appearance at trial.




                                                 4
       III.     Conclusion

       Defendant has failed to demonstrate that the changed circumstances created by the

COVID-19 crisis sufficiently tips the scales of detention to reverse the earlier decisions by the

Court. Accordingly, Defendant’s Motion is denied.




April 3, 2020                                                         /s/
                                                      Charles B. Day
                                                      United States Magistrate Judge




                                                 5
